Appeal by an employer and insurance carrier from a decision and award made to claimant by the Workmen’s Compensation Board. The questioned award is for a partial disability and reduced earning capacity resulting from injuries accidentally sustained by claimant on December 10, 1946, in and incident to his employment by the employer-appellant. At the time of such accident claimant was and since 1940 has been, permanently partially disabled as the result of a prior industrial accident in another’s employment, and was the recipient of an award for reduced earning capacity on account thereof. Claimant’s accident of December 10, 1946, and its consequence was as to its cause and effects wholly unrelated to his disability which was occasioned by his former accident. At the time of his second accident, his average weekly earnings were $10.59. The minimum award of $8 per week here in issue is not in excess of the compensation allowable for claimant’s “ later injury * * * when considered by itself and not is. conjunction with the previous disability”, and was lawfully made. (Workmen's Compensation Law, § 15, subd. 7; Matter of Earl v. Davis Box Toe Co., 261 App. Div. 862; Matter of Berner v. Caruso & Wolpert, 233 H. T. 614.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present— Hill, P. J., Heffernan, Brewster, Poster and Deyo, JJ. [See 274 App. Div. 831.]